Starnes, J.
concurring.
There is one point of this case, in relation to which a difference of opinion exists among the members of this Court, and that is, as to the nature of the State’s liability as a stockholder in the Bank of Darien, for the ultimate redemption of the bills. As we are required, by law, in the event of such a difference, to express our opinions severally, I proceed to say: That according to the view which I take of this subject, the State, as a stockholder, owning one half the capital stock, was liable to redeem one half of all the bills issued. But according- to the facts before us, more than one half of the circulation has been already fairly and legally redeemed and taken up by the State. Upon the State, therefore, in my opinion, no further liability or obligation rests, by virtue of the provisions of this charter, to redeem any of the circulation still outstanding.
By this charter, and by becoming a stockholder, the State was made liable for the ultimate redemption of the bills or notes of said bank, in proportion to the amount of the value of the shares that were held by the State. (See Sec. 13, Act of Incorporation, Prince’s Dig. 217.)
This was a liability to redeem a portion of the whole circulation, in proportion to the number and value of the shares held by the State, and not a liability to redeem a portion of’ each bill with reference to this proportion; and when so much of the whole circulation as was expressed by this proportion-was redeemed, the State was discharged.
For the reasons of this opinion," I "refer to the decisions delivered by Judge Lumpkin and myself, in the case already cited by my brother Lumpkin, of Lane vs. Harris, (16 Geo.Rep. 217.)